Citation Nr: 1507216	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder, including a rash on the feet and body.

3.  Entitlement to service connection for bilateral shoulder, arm, and hand numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his translator
ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 2002 to December 2002.  He also served on active duty from October 2003 to July 2004, and from December 2008 to December 2009, with additional unverified periods of service in the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


REMAND

Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Additional Service Records

It appears that a portion of the Veteran's service treatment records may be missing from the claims file.  The Veteran's separation from military service, Form DD214, confirms that he served on active duty in Cuba from December 2008 to November 2009.  However, the Veteran's claims file only contains approximately sixteen pages of outpatient treatment records from that time period.  It does not include the Veteran's enlistment or separation examinations.

Records in federal custody are deemed constructively part of the file, even if not physically present, and VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Any additional service treatment records from that timeframe may help the Veteran substantiate his claims and provide relevant information regarding the onset or aggravation of his claimed disorders during that period of service.  Accordingly, the RO must attempt to secure any available medical or personnel records from the Veteran's active duty service from December 2008 to December 2009.  If the RO is unable to obtain those records, the Veteran must be notified of their unavailability, and the RO must prepare a memorandum to the file indicating the same.
    
B.  Additional Post-Service Treatment Records

At his May 2013 hearing before the Board, the Veteran testified that he received treatment for his disorders at the VA hospital in Guayama, Puerto Rico.  To date, the corresponding treatment reports from this facility are not of record.  When put on notice of the likely existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the RO, with the assistance of the Veteran, must attempt to obtain updated medical records from the VA Medical Center in San Juan, Puerto Rico, the Outpatient Clinic in Ponce, Puerto Rico, and any other VA and non-VA medical providers who have treated him for any of his claimed disorders during the course of this appeal. 

C.  Skin Disorder Supplemental Medical Opinion 

The Veteran's service treatment records from his active duty service from December 2008 to November 2009 reveal abnormal findings of skin color and pigmentation.  They also note findings of ecchymosis on the Veteran's hand and fingers, as well as an adverse skin reaction to penicillin in the form of a rash in December 2008.  

On examination in March 2010, the Veteran was found to have an acneiform rash over his back and upper right thigh.  In August 2011, the Veteran underwent a VA Gulf War Protocol evaluation.  The Veteran reported having a skin rash, including a pustule on his back and dark spots on his legs ever since he was stationed in Cuba.  He further reported that he was initially seen by an Army medic but did not seek further treatment until he returned to San Juan, Puerto Rico.  After reviewing the claims file and evaluating the Veteran, the VA examiner provided diagnoses of folliculitis and dermatofibroma.  The examiner then opined that the Veteran's chronic skin disorders were not caused by or a result of the environmental hazards encountered during service in the "Persian Gulf area."  The examiner based this opinion on the Veteran's report that his skin disorders began while he was deployed to Cuba on active duty in 2009, as opposed to his Gulf War service from October 2003 to July 2004.  However, the examiner did not provide an opinion addressing whether there was an etiological relationship between any chronic skin disorders and his military service in Cuba from December 2008 to November 2009.

At his May 2013 hearing before the Board, the Veteran testified that he first noticed a rash prior to his separation from service.  He described the rash as "hive-like," with a white head on the top that eventually became black and would leave a mark.  He testified that since separation from service, he experiences flare-ups "all the time" that required application of medication to the affected areas. 

Based on the foregoing, the RO must obtain a supplemental medical opinion whether the Veteran's current skin disorder, diagnosed as folliculitis and dermatofibroma, is related to his military service in Cuba from December 2008 to November 2009.  See 38 C.F.R. § 3.159(c)(4)(i). 

D.  Upper Extremity Numbness Examination

At his May 2013 hearing before the Board, the Veteran testified that he first experienced numbness in his shoulders, arms, and hands when he carried equipment or his weapon while on active duty.  He also indicated that he continued to experience numbness in his shoulders, arms, and hands after he separated from military service.

Under these circumstances, the RO must provide the Veteran with an appropriate examination to determine whether he has a bilateral shoulder, arm, or hand disorder which causes numbness; and if so, whether it is related to his military service.  See 38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal, including medical records from any VA and non-VA medical providers who have treated him for a low back disorder; a skin disorder, to include a rash on the feet and body; and bilateral shoulder, arm, and hand numbness.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain any available treatment records from the Community Based Outpatient Clinic located in Guayama, Puerto Rico, and any available updated treatment records from the VA Medical Center in San Juan, Puerto Rico, and the Outpatient Clinic in Ponce, Puerto Rico.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who issued the August 2011 VA opinion regarding whether the diagnosed skin disorders are related to any period of the Veteran's military service.  If the August 2011 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Following a review of the evidence of record, and with consideration of the Veteran's statements and testimony regarding the onset of his skin disorder while stationed in Cuba, the examiner must render an opinion as to whether any diagnosed skin disorder, to include folliculitis and dermatofibroma, is related to his military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must also afford the Veteran an appropriate examination to determine whether he has a bilateral shoulder, arm, or hand disorder that causes numbness; and if so, whether it is related to his military service or to a service-connected disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Following a review of the evidence of record, and with consideration of the Veteran's statements and testimony regarding his bilateral shoulder/arm/hand numbness, the examiner must render an opinion as to whether the Veteran has a bilateral shoulder/arm/hand disorder that is manifested by numbness that is related to his military service or to a service-connected disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's evidence of record that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

5.  The RO must review the examination reports to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

